The appeal involves the wage rate fixed, by the award. Claimant sustained a spinal injury causing permanent partial disability and his wage earning capacity was reduced fifty per cent. Prior to the accident he was earning sixty dollars per week. The Board found that at the time of injury his average weekly wage was in excess of thirty-seven dollars and fifty cents, and awarded compensation at the rate of twenty dollars per week, the maximum amount permitted by subdivision 6 of section 15 of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.